 Case 2:16-cv-06599-SJO-FFM Document 60-7 Filed 05/15/19 Page 1 of 2 Page ID #:697


1

2
                                 UNITED STATES DISTRICT COURT
3
              CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
4

5
                                               Case No.: 2:16-cv-06599-SJO-FFM
6
      GUILLERMO ROBLES, an
7                                              MOTION FOR LEAVE TO AMEND
8
      individual,                              PLAINTIFF’S COMPLAINT

9                   Plaintiff,                 DATE: June 17, 2019
10                                             TIME: 10:00 AM
      v.
                                               COURTROOM: 10C
11
      DOMINO’S PIZZA LLC, a limited
12                                             HON. S. JAMES OTERO
      liability corporation,
13                 Defendant.
14

15

16

17         This matter came on for hearing on June 17, 2019 at 10:00 AM on Plaintiff’s

18    duly noticed Motion for Leave to File Amended Complaint. Having read the papers

19    submitted in support of and in opposition to the motion and having considered the
20    arguments of counsel, the Court finds that justice requires that leave to amend is
21    granted. Accordingly,
22

23   IT IS HEREBY ORDERED THAT:
24         1. The motion is GRANTED;
25         2. Plaintiff is given leave to file the First Amended Complaint that was
26            attached as Exhibit 1 to the Declaration of Joseph R. Manning, Jr.;
27         3. Plaintiff’s First Amended Complaint shall be filed within 3 days of this
28            Order; and,


                                       [PROPOSED] ORDER
                                               1
 Case 2:16-cv-06599-SJO-FFM Document 60-7 Filed 05/15/19 Page 2 of 2 Page ID #:698


1

2

3

4         4. Defendants may respond to this amended pleading within 21 days thereafter.
5

6    Dated: ______________                    __________________________________
                                                         HONORABLE S. JAMES OTERO
7                                                      UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                   [PROPOSED] ORDER
                                           2
